ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement") is made and entered into as of
this 2nd day of January, 2018 (the "Effective Date"), by and among Nodechain,
Inc, a Delaware corporation ("Purchaser"), Mewe World, Inc., a California
corporation ("Seller")

Recitals:

 

A.Seller warrants to Purchaser that he is the owner of the entire right, title,
and interest in 10,000 (“Units”) Ripple (XRP) cryptocurrency. Seller owns and
holds 10,000 Ripple (XRP) cryptocurrency, Ripple (XRP) is built upon a
distributed open source Internet protocol, consensus ledger and native
cryptocurrency called XRP (ripples). Released in 2012, Ripple purports to enable
"secure, instantly and nearly free global financial transactions of any size
with no chargebacks." It supports tokens representing fiat currency,
cryptocurrency, commodity or any other unit of value. At its core, Ripple is
based around a shared, public database or ledger, which uses a consensus process
that allows for payments, exchanges and remittance in a distributed process.
(collectively, the "Acquired Assets").

B. The Seller wishes to sell and transfer, and the Purchaser wishes to purchase,
the Seller’s right, title and interest in digital assets described in Article I.

 

 

NOW, THEREFORE, the SELLER and PURCHASER hereby agree as follows:

 

ARTICLE I

Purchase and Sale of Acquired Assets, Sale Free and Clear, Purchase Price

 

1.1 Purchase and Sale of Acquired Assets. Upon the terms and subject to the
conditions and provisions contained herein, at the Closing (as defined in
Section 2.1), the Seller shall sell, convey, assign and deliver to the
Purchaser, and the Purchaser shall acquire and accept from the Seller, free and
clear of any and all liens, claims, interests and encumbrances, the Seller's
right, title and interest in and to the following assets of the Purchaser
("Acquired Assets"):

(a) all tangible and intangible personal property relating to the foregoing
10,000 Ripple (XRP) cryptocurrency including but not limited to any or existing
cryptocurrency (“Units”) held by Seller;

1.2 Purchase is Free and Clear. The Seller shall sell and transfer the Acquired
Assets free and clear of all liens, claims, interests and encumbrances asserted
against the Acquired Assets, with such liens, claims, interests and encumbrances
attaching to the proceeds of the sale of the Acquired Assets, if any.

AGREEMENT

B. The Seller wishes to sell and transfer, and the Purchaser wishes to purchase,
the Seller’s right, title and interest in the forgoing Patent Rights and other
property described in Article I.

 

NOW, THEREFORE, the SELLER and PURCHASER hereby agree as follows:

 

 

ARTICLE I

 

Purchase and Sale of Acquired Assets, Sale Free and Clear, Purchase Price

 

1.1 Purchase and Sale of Acquired Assets. Upon the terms and subject to the
conditions and provisions contained herein, at the Closing (as defined in
Section 2.1), the Seller shall sell, convey, assign and deliver to the
Purchaser, and the Purchaser shall acquire and accept from the Seller, free and
clear of any and all liens, claims, interests and encumbrances, the Seller's
right, title and interest in and to the following assets of the Purchaser
("Acquired Assets"):

(a) all tangible and intangible personal property relating to the foregoing in
10,000 Ripple (XRP) (“Units”) cryptocurrency and or existing digital assets
(“Units”) held by Seller;

1.2 Purchase is Free and Clear. The Seller shall sell and transfer the Acquired
Assets free and clear of all liens, claims, interests and encumbrances asserted
against the Acquired Assets, with such liens, claims, interests and encumbrances
attaching to the proceeds of the sale of the Acquired Assets, if any.

1.3 Liabilities Not Assumed. Notwithstanding anything to the contrary in this
Agreement, the parties expressly acknowledge and agree that the Purchaser shall
not assume, be obligated to pay, perform or otherwise discharge or in any other
manner be liable or responsible for any liabilities, whether existing on the
date of the Closing or arising thereafter as a result of any act, omission or
circumstances taking place prior to the Closing. Without limiting the foregoing,
the Purchaser shall not be obligated to assume, and does not assume, and hereby
disclaims all liabilities of the Seller, or of any predecessor of any of the
Seller, whether incurred or accrued before or after the Effective Date or the
Closing including but not limited to taxes, environmental issues, legal or
accounting services, employee benefit plans, employee obligations, any debts
whether secured or unsecured, and all other liabilities of any nature.

1.4 Purchase Price. The Purchaser agrees to pay a total purchase price (the
"Purchase Price") of ONE HUNDRED DOLLARS and 00/100 ($100.00) in cash as
consideration of the sale and transfer of the Acquired Assets.

ARTICLE II

The Closing

 

2.1 Closing. A closing shall take place at 5445 Oceanus Drive STE 102,
Huntington Beach, CA 92649 on January 2nd, 2018 at a mutually agreed upon time
unless the sale is postponed by the parties, (the "Closing").

 

  2.2 Conveyances at Closing

 

(a)        At the Closing, in connection with effecting and consummating the
transactions contemplated hereby, the Seller shall, to the extent necessary to
deliver title, in the Purchaser’s reasonable discretion, deliver the following
to the Buyer:

(i)                an executed Bill of Sale;

(ii)            such other instruments as shall be reasonably requested by the
Purchaser to vest in the Purchaser title in and to the Acquired Assets in
accordance with the provisions hereof and the order approving the sale.

 

(b)      At the Closing, and in connection with effectuating and consummating
the transactions contemplated hereby, the Purchaser shall deliver the Purchase
Price to the Seller in the form of a cashier or bank check.

  

(c)       The form of any document to be delivered hereunder shall be in a form
and substance and shall be executed and delivered in a manner reasonable
satisfactory to the Purchaser and Seller.

 

ARTICLE III

 

Purchaser Representations and Warranties

 

Purchaser hereby represents and warrants to the Purchaser as follows:

 

3.1 Authority. The Purchaser represents and warrants that: (a) it has the
necessary power and authority to execute and deliver this Agreement and to
perform the respective obligations hereunder; (b) this Agreement had been duly
and validly delivered, and constitutes a legal, valid and binding obligation;
and no authorization consent, approval or other action is or will be necessary
as a condition to execution and delivery of this Agreement and the performance
of the obligations hereunder.

 

Seller’s Representations and Warranties

 

Seller hereby represents and warrants to the Purchaser as follows:

 

3.2 Authority. The Seller represents and warrants that: (a) he has the necessary
power and authority to execute and deliver this Agreement and to perform the
respective obligations hereunder; (b) this Agreement had been duly and validly
delivered, and constitutes a legal, valid and binding obligation; and no
authorization consent, approval or other action is or will be necessary as a
condition to execution and delivery of this Agreement including, without
limitation, the assignment of the Patent Rights to Purchaser and the performance
of the obligations hereunder. Seller has obtained any third party consents
required to transfer assets, approvals, and/or other authorizations required to
enter into this Agreement and to carry out his obligations hereunder.

    

3.3 Enforcement: Seller has not put a third party on notice of actual or potential infringement of any of the
Patents or the Abandoned Assets. Seller has not invited any third party to enter into a license under any of the Patents or the Abandoned Assets.

 

3.4 No third party licensee(s): Seller represents and
warrants that there are no licenses outstanding relating to the foregoing 10,000
Ripples (XRP) cryptocurrency (“Units”) to or by any third parties.

 

4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants
to Seller as follows:

4.1 Authority. Purchaser is a corporation duly organized and existing under the
laws of the State of California and is authorized to transact business therein.
Buyer has full power and authority to enter into, deliver and perform this
Agreement. Buyer’s execution, delivery and performance of, and the consummation
of the transactions contemplated by, this Agreement have been duly authorized by
Buyer’s board of directors and shareholders. This Agreement constitutes the
legal, valid, and binding obligation of Purchaser, enforceable in accordance
with its terms.

4.2 Encumbrances. Purchaser represents and warrants that the funds it uses to
pay the Purchase Price are not the subject of an Internal Revenue Service lien
or a lien of any other taxing authority.

4.3 Condition of Assets. Buyer acknowledges that it is purchasing the assets
listed on Exhibit “A” “As Is Where Is”, with no warranties or representation as
to condition.

 

5.0 General Provisions

 

5.1 Limitation of
Liability: EXCEPT IN THE EVENT OF BREACH OF ANY OF THE WARRANTIES IN THE ABOVE SECTIONS, SELLER’S TOTAL LIABILITY UNDER
THIS AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE. PURCHASER’STOTAL LIABILITY UNDER
THIS AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE. THE PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN THIS
SECTION 6.1 WERE AN ESSENTIALELEMENT IN SETTING CONSIDERATION UNDER
THIS AGREEMENT.

 

5.2 Limitation on Consequential Damages: EXCEPT IN THE EVENT OF BREACH OF ANY OF
THE WARRANTIES IN THE ABOVE SECTIONS NEITHER PARTY WILL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR
IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR COVER OR
FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR
EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM
OR OTHERWISE RELATED TO THE LETTER AGREEMENT, EVEN IF A PARTY OR ITS
REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE
PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL
ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

5.3 Compliance with
Laws: Notwithstanding anything contained in this Agreement to the contrary, the obligations of the Parties with respect to the consummation of the transactions contemplated by this
Agreement shall be
subject to all laws, present and future, of anygovernment having jurisdiction over the Parties and this transaction, and to orders, regulations, directions or requests of any such government.

 

5.4 Confidentiality of Terms: The Parties hereto will keep the terms of this
Agreement confidential and will not now but may hereafter divulge any of this
information to the public after the closing has been completed.

 

5.5 Notices: All notices given hereunder will be given in writing (in English or
with an English translation), and will be delivered to the address set forth on
the signature page to this Agreement by personal delivery or delivery postage
prepaid by an internationally-recognized express courier service. Notices are
deemed given on the date of receipt if delivered personally or by express
courier, or if delivery refused, the date of refusal. Notice given in any other
manner will be deemed to have been given only if and when received at the
address of the Party to be notified. Either Party may from time to time change
its address for notices under this Agreement by giving the other Party written
notice of such change.

5.6 Relationship of Parties: Nothing in this Agreement will be construed to
create a partnership, joint venture, franchise, fiduciary, employment or agency
relationship between the Parties. Neither Party has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.

5.7 Severability: If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate the original objective.

5.8 Waiver: Failure by either Party to enforce any term of this Agreement will
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the Parties.

5.9 Governing Law: This Agreement will be interpreted, construed, and enforced
in all respects in accordance with the laws of the State of Rhode Island,
without reference to its choice of law principles.

6.0 Entire Agreement: The Agreement, including its exhibits, constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations, and discussions. Neither of the Parties will be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein. No oral explanation or oral information by either
Party hereto will alter the meaning or interpretation of this Agreement. The
terms and conditions of this Agreement will prevail notwithstanding any
different, conflicting or additional terms and conditions that may appear on any
letter, email or other communication or other writing not expressly incorporated
into this Agreement.

6.1 Amendments: No amendments or modifications will be effective unless in
writing signed by authorized representatives of both Parties.

6.2 Headings: The section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

6.3 No Rights in Third Parties: The Agreement is not intended to confer any
right or benefit on any third party (including, but not limited to, any employee
or beneficiary of any Party), and no action may be commenced or prosecuted
against a Party by any third party claiming as a third- party beneficiary of
this Agreement or any of the transactions contemplated by this Agreement.

6.4 Counterparts: This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
each of the Parties hereto. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against the Party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

The Purchaser and Seller hereby agree to the terms set forth above.

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

SELLER:   PURCHASER:

Mewe World, Inc., a California corporation

 

 

By: /s/ Alham Benyameen

 

 

 Alham Benyameen, President and CEO

 

 

Nodechain, Inc. a Delaware corporation

 

 

By: /s/ Andy Ibrahim

 

      

Andy Michael Ibrahim, President and CEO

     

 

